 1   BOUTIN JONES INC.
     Robert D. Swanson, SBN 162816
 2   555 Capitol Mall, Suite 1500
     Sacramento, CA 95814-4603
 3   Telephone:   (916) 321-4444
     Fax:         (916) 441-7597
 4
     LEASON ELLIS LLP
 5   Robert M. Isackson, Pro Hac Vice
     Matthew L. Kaufman, Pro Hac Vice
 6   Henry A. Gabathuler, Pro Hac Vice
     1 Barker Avenue, 5th Floor
 7   White Plains, NY 10601
     Telephone:    (914) 821-3079
 8   Fax:          (914) 280-0023
 9   Attorneys for Defendants Repro-Med Systems, Inc. and
     Andrew I. Sealfon
10
     HICKS THOMAS LLP
11   John B. Thomas, SBN 269538
     8801 Folsom Boulevard, Suite 172
12   Sacramento, CA 95826
     Telephone:   (916) 388-0822
13   Fax:         (916) 691-3261
14   RAMEY & SCHWALLER, LLP
     William P. Ramey, III, Pro Hac Vice
15   5020 Montrose Boulevard, Suite 750
     Houston, TX 77006
16   Telephone:   (713) 426-3923
     Fax:         (832) 900-4941
17
     Attorneys for Plaintiff EMED Technologies Corporation
18

19
                                 UNITED STATES DISTRICT COURT
20
                                EASTERN DISTRICT OF CALIFORNIA
21

22   EMED Technologies Corporation,            )   Case No.: 2:19-cv-00598-TLN-CKD
                                               )
23                 Plaintiff,                  )   ORDER   GRANTING    STIPULATED
                                               )   REQUEST TO MODIFY INITIAL
24          vs.                                )   PRETRIAL SCHEDULING ORDER
                                               )
25   Repro-Med Systems, Inc., et al,           )   Courtroom: 2
                                               )   Judge:     Hon. Troy L. Nunley
26                 Defendants.                 )
                                               )
27                                             )
                                               )
28

                                            -1-
        ORDER GRANTING STIPULATED REQUEST TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
 1          The Court, having reviewed the parties’ Joint Stipulated Request to Modify the Initial

 2   Pretrial Scheduling Order and upon good cause shown, the parties’ stipulation is hereby

 3   GRANTED.

 4          The Scheduling Order is amended as follows:

 5             a. Plaintiff to file SAC:               August 30, 2019

 6             b. Defendants to move to dismiss SAC: September 30, 2019

 7             c. Amendment of the parties/pleadings: To be set by the Court in the order on motion to
                                                      dismiss.
 8
               d. Rule 26(f) Conference:               30 days after decision on motion to dismiss
 9
               e. Fact Discovery:                      240 days after Rule 26(f) Conference
10
            All other matters and dates remain unchanged.
11
            Upon the entry of this Order, Defendants’ Objections to Initial Pretrial Scheduling Order
12
     (Dkt. 60) are withdrawn.
13

14          IT IS SO ORDERED

15   Dated: July 26, 2019

16                                                      Troy L. Nunley
17                                                      United States District Judge

18

19

20

21

22

23

24

25

26

27

28

                                            -2-
        ORDER GRANTING STIPULATED REQUEST TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
